09/28/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 21-0408



                            No. DA 21-0408

IN THE MATTER OF:

S.M.H.,

           A Youth in Need of Care.


                                ORDER

     Upon consideration of Appellant’s motion for extension of time to

produce transcripts on appeal, and good cause appearing,

     IT IS HEREBY ORDERED that Court Reporter Nancy Skurvid is

granted an extension of time to and including November 16, 2021,

within which to prepare, file, and serve the transcripts requested on

appeal.

     The Clerk shall serve a copy of this Order upon the district court

and the court reporter.




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                 September 28 2021